DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 5/31/22 and has been entered and made of record. Currently, claims 1, 3-6, 10-15, 17-20, and 23 are pending.

Claim Objections

Applicant’s renumbering of the claim set has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant’s arguments, see pages 15-17 of the remarks, filed 5/31/22, with respect to the rejection of claims 1, 13-15, 17, 18, and 20 have been fully considered and are persuasive.  The rejection of 1, 3-6, 10-15, 17-20, and 23  has been withdrawn. 

Allowable Subject Matter

Claims 1, 3-6, 10-15, 17-20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), wherein when the status information received from the printer includes the deterioration degree information, the processor external to the printer determines the deterioration degree information included in the status information as the specific deterioration degree information, whereas when the status information received from the printer does not include the deterioration degree information, the processor external to the printer determines the specific deterioration degree information based on the usage information included in the received status information, wherein the specific deterioration degree information is determined based on an integrated number of charging times of the rechargeable battery, and wherein the integrated number of charging times are calculated by integrating a number of 80% charges and a number of 100% charges, as set forth in claim(s) 1 and 20, and similarly in claims 13-15, 17, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677